Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                    July 06, 2015

The Court of Appeals hereby passes the following order:

A15A1494. RENE RODRIGUEZ v. THE STATE.

      Rene Rodriguez was charged with burglary, theft by taking and criminal
trespass. Rodriguez was found incompetent to stand trial, and was ordered to undergo
competency restoration treatment. After Rodriguez refused to voluntarily receive anti-
psychotic medication, the State filed a motion to compel involuntary medication. The
trial court held an evidentiary hearing and granted the State’s motion. The hearing
transcript, however, was not made a part of the record in this case, even though
Rodriguez was represented by the public defender’s office and was presumably an
indigent defendant who is entitled to a paupered transcript. See Coleman v. State, 293
Ga. App. 251, 252 (1) (666 SE2d 620) (2008) (on appeal, indigent defendants are
entitled to a free copy of the transcript as a matter of right).
In the absence of the transcript this Court cannot determine whether the evidence
presented at the hearing supported the trial court’s findings and judgment.
Accordingly, we VACATE the trial court’s order and REMAND this case for a
determination of whether Rodriguez is indigent and entitled to a paupered transcript.

                                         Court of Appeals of the State of Georgia
                                                                              07/06/2015
                                                Clerk’s Office, Atlanta,____________________
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.